Case: 13-30561      Document: 00512537658         Page: 1    Date Filed: 02/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-30561                          February 19, 2014
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
RONNIE M. LYLES,

                                                 Plaintiff-Appellant

v.

SEACOR MARINE, INCORPORATED,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:01-CV-3121


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Ronnie M. Lyles appeals the district court’s denial of his Federal Rule of
Civil Procedure 60(b) motion for relief from the judgment that dismissed his
claims under the Jones Act and general maritime law against Seacor Marine,
Incorporated. Lyles sought damages for a back injury that he alleges he
suffered while he was employed as a deckhand by Seacor on the M/V ADAM
McCALL. The district court determined that Lyles did not show that Seacor


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30561       Document: 00512537658   Page: 2   Date Filed: 02/19/2014


                                  No. 13-30561

was negligent or that the M/V ADAM McCALL was unseaworthy; the district
court also denied Lyles’s request to assert a maintenance and cure claim, which
he raised for the first time at trial. We affirmed the district court’s judgment
on direct appeal.
      Almost ten years after the entry of the district court’s judgment, Lyles
filed the instant motion entitled “Motion for Relief from Judgment pursuant to
FRCVP 60(b)(3) Insurance Fraud,” reasserting his claims. The district court
denied the motion. On appeal, Lyles reasserts his claims against Seacor, and
again contends that the district court erred by not allowing him to add a claim
for maintenance and cure. He also raises numerous allegations of fraud and
misconduct by the district court, as well as a conspiracy between the court and
Seacor to deny his claims. In particular, he argues that the trial judge has a
strong personal bias and a racial bias against him and that manifest injustice
will occur if the court does not consider his claims of fraud committed by the
district court.
      We review the denial of a Rule 60(b) motion for an abuse of discretion.
Bailey v. Cain, 609 F.3d 763, 767 (5th Cir. 2010). Under this standard, “[i]t is
not enough that the granting of relief might have been permissible, or even
warranted -- denial must have been so unwarranted as to constitute an abuse
of discretion.” Northshore Dev., Inc. v. Lee, 835 F.2d 580, 582 (5th Cir. 1988)
(quoting Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981)). A
Rule 60(b) motion is not an opportunity to rehash prior arguments. See Triple
Tee Golf, Inc. v. Nike, Inc., 485 F.3d 253, 269 (5th Cir. 2007) (noting that, as a
general proposition, a Rule 60(b) motion is not a permissible method for a party
to “relitigate its case”).
      Lyles has not shown that the district court abused its discretion in
determining that he was precluded from challenging the judgment. See United



                                        2
    Case: 13-30561     Document: 00512537658      Page: 3   Date Filed: 02/19/2014


                                  No. 13-30561

States v. Teel, 691 F.3d 578, 583 (5th Cir. 2012). Lyles’s Rule 60(b)(3) motion
alleging fraud also was not timely filed within one year of the judgment as
required by Rule 60(c)(1). See Wilson v. Johns-Manville Sales Corp., 873 F.2d
869, 871-72 (5th Cir. 1989); see also Sojourner T v. Edwards, 974 F.2d 27, 30
(5th Cir. 1992) (this court may affirm on any alternative ground apparent from
the record). Further, Lyles did not present clear and convincing evidence of
fraud, misrepresentation, or misconduct by Seacor or by the district court that
prevented him from fully and fairly presenting his case. See Hesling v. CSX
Transp., Inc., 396 F.3d 632, 641 (5th Cir. 2005).
      Lyles may not reargue in a Rule 60(b) motion issues that were raised in
his complaint or raise arguments that could have been raised on direct appeal.
See Triple Tee Golf, Inc., 485 F.3d at 269. Lyles did not present evidence to
support his claim that the district court judge had a personal or racial bias
against him. Lyles’s claim that the district court judge should have recused
herself lacks merit as adverse judicial rulings alone are insufficient to establish
bias. See Liteky v. United States, 510 U.S. 540, 555 (1994). To the extent that
Lyles is raising new claims, including numerous allegations of fraud and
misconduct by the district court, we do not consider claims raised for the first
time on appeal. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th
Cir. 1999); Stewart Glass & Mirror v. U.S. Auto Glass Discount Cntrs., Inc.,
200 F.3d 307, 316-17 (5th Cir. 2000). The district court’s judgment is affirmed.
      In conjunction with his appeal, Lyles has filed several motions. The
motions are denied.
      Finally, Lyles’s allegations of misconduct by the district court are
without a factual basis, are speculative, and are frivolous. He also attempts to
relitigate the issues previously decided by the district court and affirmed by
this court on direct appeal. Pro se litigants do not have “unrestrained license



                                        3
    Case: 13-30561     Document: 00512537658      Page: 4   Date Filed: 02/19/2014


                                   No. 13-30561

to pursue totally frivolous appeals.” Clark v. Green, 814 F.2d 221, 223 (5th Cir.
1987). Lyles is warned that future frivolous, repetitive, or otherwise abusive
filings may result in the imposition of sanctions, including dismissal, monetary
sanctions, and restrictions on his ability to file pleadings in this court or any
court subject to this court’s jurisdiction.
      AFFIRMED; MOTIONS DENIED; SANCTION WARNING ISSUED.




                                         4